Title: Abigail Adams to John Adams, 19 August 1774
From: Adams, Abigail
To: Adams, John


     
      Braintree August 19 1774
     
     The great distance between us, makes the time appear very long to me. It seems already a month since you left me. The great anxiety I feel for my Country, for you and for our family renders the day tedious, and the night unpleasent. The Rocks and quick Sands appear upon every Side. What course you can or will take is all wrapt in the Bosom of futurity. Uncertainty and expectation leave the mind great Scope. Did ever any Kingdom or State regain their Liberty, when once it was invaded without Blood shed? I cannot think of it without horror.
     Yet we are told that all the Misfortunes of Sparta were occasiond by their too great Sollicitude for present tranquility, and by an excessive love of peace they neglected the means of making it sure and lasting. They ought to have reflected says Polibius that as there is nothing more desirable, or advantages than peace, when founded in justice and honour, so there is nothing more shameful and at the same time more pernicious when attained by bad measures, and purchased at the price of liberty.
     I have received a most charming Letter from our Friend Mrs. Warren. She desires me to tell you that her best wishes attend you thro your journey both as a Friend and patriot—hopes you will have no uncommon difficulties to surmount or Hostile Movements to impeade you—but if the Locrians should interrupt you, she hopes you will beware that no future Annals may say you chose an ambitious Philip for your Leader, who subverted the noble order of the American Amphyctions, and built up a Monarchy on the Ruins of the happy institution.
     I have taken a very great fondness for reading Rollin’s ancient History since you left me. I am determined to go thro with it if posible in these my days of solitude. I find great pleasure and entertainment from it, and I have perswaided Johnny to read me a page or two every day, and hope he will from his desire to oblige me entertain a fondness for it.—We have had a charming rain which lasted 12 hours and has greatly revived the dying fruits of the earth.
     I want much to hear from you. I long impatiently to have you upon the Stage of action. The first of September or the month of September, perhaps may be of as much importance to Great Britan as the Ides of March were to Ceaser. I wish you every Publick as well, as private blessing, and that wisdom which is profitable both for instruction and edification to conduct you in this difficult day.—The little flock remember Pappa, and kindly wish to see him. So does your most affectionate
     
      Abigail Adams
     
    